      Case 1:03-md-01570-GBD-SN Document 4642 Filed 07/02/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001   03 MDL 1570 (GBD)(SN)
                                                ECF Case



This document relates to: All Cases




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PETITION FOR A
             WRIT OF HABEAS CORPUS AD TESTIFICANDUM




docs-100146960.2
      Case 1:03-md-01570-GBD-SN Document 4642 Filed 07/02/19 Page 2 of 5



        By Order dated June 10, 2019, ECF No. 4582, this Court ordered any party seeking to

make an application for relief related to the deposition of six individuals currently in the custody

or protection of the U.S. Government to be filed by July 1, 2019. Pursuant to that Order,

Plaintiffs submit this Memorandum of Law in support of the Petition for Writ of Habeas Corpus

Ad Testificandum for the production of Jamal al Fadl, currently in the custody and under the

protection of the United States Government, to provide deposition testimony commencing on

September 26, 2019 at 10 a.m., by video conference.1

I.      LEGAL STANDARD

        “The authority of the court to compel the attendance of an inmate witness . . . is to be

found in a conjoint reading of 28 U.S.C. § 2241(c)(5) and 28 U.S.C. § 1651(1)” through the

issuance of a writ of habeas corpus ad testificandum. United States v. Gotti, 784 F. Supp. 1011,

1012 (E.D.N.Y. 1992); Atkins v. City of New York, 856 F. Supp. 755, 757 (E.D.N.Y. 1994). In

addition to compelling production of a prisoner for a court appearance, the court may also issue a

writ of habeas corpus ad testificandum for the purpose of taking an oral deposition. See

Calvente v. Suffold Cnty. Corr. Facility, No. CV 15-2024, 2017 U.S. Dist. LEXIS 75472, at *2

(E.D.N.Y. May 16, 2017) (issuing a writ to the Superintendent of the Marcy Correctional

Facility to have a prisoner delivered to Sing Sing Correctional Facility to sit for a deposition);

Waste Mgmt. of La. V. River Birch, No. 11-2405, 2017 U.S. Dist. LEXIS 58842, at *7 (E.D. La.

Apr. 13, 2017) (citing Hasso v. Retail Credit Co., 326 F. Supp. 1179 (D. Del. 1971)) (“The Court

may also issue a Writ of Habeas Corpus Ad Testificandum for the purpose of taking an oral

deposition.”); In re Rothstein Rosenfeldt Adler, P.A., No. 11-61338, 2011 U.S. Dist. LEXIS

99651, (S.D. Fla. Sept. 6, 2011) (discussing issuance of a writ for habeas corpus ad

1
 Plaintiffs note that we do not necessarily need to have the location of the witness disclosed to
us, as a deposition by videoconference could be conducted with the witness located in an
undisclosed location.

                                                  2
docs-100146960.2
      Case 1:03-md-01570-GBD-SN Document 4642 Filed 07/02/19 Page 3 of 5



testificandum for pretrial deposition). A writ of habeas corpus ad testificandum commands a

prisoner’s custodian to produce the witness and as such is the proper procedure here, as opposed

to a subpoena, which only commands a prospective witness’s attendance. See Gotti, 784 F.

Supp. at 1012. This is also the proper procedure to invoke for third-party witnesses in witness

protection. See id. at 1011-12.

        “Whether a writ of habeas corpus ad testificandum is necessary is ‘committed to the

sound discretion’ of the court, taking into account such factors as: ‘(i) whether the prisoner's

presence will substantially further the resolution of the case; (ii) the security risks presented by

the prisoner's transportation and safekeeping; and (iii) whether the suit can be stayed until the

prisoner is released without prejudice to the cause asserted.’” Sec. Inv'r Prot. Corp. v. Bernard

L. Madoff Inv. Sec. LLC, 496 B.R. 713, 723 (Bankr. S.D.N.Y. 2013) (quoting Atkins, 856 F.

Supp. at 757); see also Gotti, 784 F. Supp. at 1012-13 (the court may also consider “whether the

presence of the prisoner will advance the disposition of the case; . . . whether the witness to be

called could offer evidence that was relevant”).

II.     THE COURT SHOULD EXERCISE ITS DISCRETION IN GRANTING
        PLAINTIFFS’ PETITION FOR A WRIT OF HABEAS CORPUS AD
        TESTIFICANDUM

        Plaintiffs seek to depose Jamal al Fadl (“Fadl”) who was an early member of al Qaeda

and an associate of Osama bin Laden during the relevant time period. In the mid-1990s, Fadl

defected and began assisting the U.S. Government. It is Plaintiffs’ understanding that since

defecting, Fadl has been under the custody and protection of the U.S. Government. By letter

dated June 25, 2019, the U.S. Government neither confirmed nor denied Fadl’s placement in the

Witness Security Program (the “WitSec Program”). See Declaration of Jerry S. Goldman, dated

July 1, 2019, Exhibit A, Letter from Sarah Normand to Plaintiffs’ Executive Committees, dated

June 25, 2019, at p. 3.

                                                   3
docs-100146960.2
       Case 1:03-md-01570-GBD-SN Document 4642 Filed 07/02/19 Page 4 of 5



         Plaintiffs anticipate Fadl will provide highly relevant testimony based on his past position

within the al Qaeda organization and his involvement in its operations. Plaintiffs’ counsel will

work with the Government to ensure appropriate security measures are adhered to and logistical

concerns are addressed.2 As noted above, Plaintiffs do not need to have the location of the

witness disclosed, as a deposition could be conducted by videoconference with Fadl located in an

undisclosed location. Finally, because Fadl’s release from the WitSec Program is not reasonably

foreseeable, staying litigation until that time is impractical.

III.     CONCLUSION

         In light of the foregoing, Plaintiffs respectfully request that the Court issue a Writ of

Habeas Corpus Ad Testificandum directing Donald W. Washington, head of the U.S. Marshals

Service, to produce Jamal al Fadl for deposition on September 26, 2019 at 10 a.m., by video

conference.

Dated: July 1, 2019

KREINDLER & KREINDLER LLP                              MOTLEY RICE LLC

By: /s/ James P. Kreindler                             By: /s/ Robert T. Haefele
   James P. Kreindler                                      Robert T. Haefele
   Steven R. Pounian                                       28 Bridgeside Boulevard
   750 Third Avenue                                        Mount Pleasant, SC 29465
   New York, NY 10017                                      Tel.: (843) 216-9184
   Tel.: (212) 687-8181                                    Email: rhaefele@motleyrice.com
   Email: jkriendler@kreindler.com                         For the Plaintiffs’ Exec. Committees
       For the Plaintiffs’ Exec. Committees



COZEN O’CONNOR                                         ANDERSON KILL P.C.

By: /s/ Sean P. Carter                                 By: /s/ Jerry S. Goldman
   Sean P. Carter                                         Jerry S. Goldman, Esq.

2
 Plaintiffs are in the process of contacting the Attorney General’s Office to help facilitate this
deposition.

                                                   4
docs-100146960.2
      Case 1:03-md-01570-GBD-SN Document 4642 Filed 07/02/19 Page 5 of 5



     One Liberty Place                          1251 Avenue of the Americas
     1650 Market Street, Suite 2800             New York, NY 10020
     Philadelphia, PA 19103                     Tel: (212) 278-1000
     Tel.: (215) 665-2105                       Email: jgoldman@andersonkill.com
     Email: scarter1@cozen.com                  For the Plaintiffs’ Exec. Committees
     For the Plaintiffs' Exec. Committees




                                            5
docs-100146960.2
